Citation Nr: 0514813	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than January 5, 
1999, for the grant of service connection and assignment of 
compensation for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than January 5, 
1999, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from July 1962 to June 
1964, and from September 1964 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 1999 and September 2001 
of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In December 2002, the Board remanded the effective-date 
claims for procedural development.  As the RO has complied 
with the Board's remand, no further action to ensure 
compliance is needed.  Stegall v. West, 11 Vet. App. 268 
(1998).

In April 2005, the Board granted the veteran's motion to 
advance the appeal on the Board's docket. 

In April 2005, the veteran elected to represent himself in 
the appeal. 


FINDINGS OF FACT

1. On January 5, 1999, the RO received the veteran's claim of 
service connection for PTSD; in a July 1999 rating decision, 
the RO granted service connection for PTSD, effective 
January 5, 1999, the date of receipt of the claim, and PTSD 
has been 100 percent disabling since January 5, 1999.

2. There is no pending claim of service connection for PTSD 
prior to January 5, 1999. 

3. On February 8, 2000, the RO received the veteran's TDIU 
claim; and in a September 2001 rating decision, the RO 
granted the TDIU, predicated on the severity of PTSD, 
effective January 5, 1999, the date of receipt of the claim 
of service connection for PTSD. 

4. The effective date of the TDIU cannot be earlier than the 
effective date of the grant of service connection fort PTSD, 
that is, January 5, 1999. 


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than January 5, 
1999, for the grant of service connection and compensation 
for PTSD are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  

2. The criteria for an effective date earlier than January 5, 
1999, for the grant of the TDIU are not met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Also the Court made it 
clear that where, as here on the claim of service connection 
for PTSD, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice.  
Pelegrini at 120; VAOPGCPREC 7-2004.  The Court did state 
that an appellant does have the right to VCAA content-
complying notice and proper subsequent VA process. 

In this case, the RO did not provide pre-adjudicatory VCAA 
notice on the effective-date claims.  On remanding the issues 
in December 2002, the Board identified the procedural defect 
and directed the RO to comply with the VCAA notice 
requirements.  In April 2004 by letter, the RO notified the 
veteran of the type of evidence needed to substantiate the 
effective-date claims namely: evidence of an earlier date of 
claim, evidence of an earlier date of entitlement, evidence 
of an increase in disability one year prior to the date of 
receipt of the claim for increase, or evidence of clear and 
unmistakable error, not implicated by the current appeal.  
The veteran was informed that VA would obtain VA records, and 
records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  He was given 60 days to respond.  In the 
statement of the case, dated in June 2004, the RO cited 
38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to a 
claim. 

Regarding the timing of the notice, since the VCAA-notice 
letter came long after the initial adjudications of the 
claims, it did not comply with the requirement that the 
notice must precede the adjudication.  However the RO's 
action on remand from the Board for VCAA compliance cured the 
error in the timing of the notice because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional argument and evidence, and he did submit 
additional argument.  

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

As for the deciding of the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 and Supp. 2004) authorizes VA to make a decision 
on the claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence, superseding the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidating a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory on-year 
period.

For these reasons, the veteran was not prejudiced by either 
the delay in providing the content-complying notice or the 
content of the notice because neither affected the essential 
fairness of the adjudication, and no further action is needed 
to ensure compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection and Compensation for PTSD
Prior to January 5, 1999

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r). 

The veteran asserts that benefits for PTSD should be paid 
from February 1972, that is, from the day following the date 
of his discharge from military service.  However, there is no 
factual or legal basis for assignment of such a date.  

The record shows that in 1993 the veteran filed his original 
application for VA disability compensation, claiming service 
connection, in part, for a nervous condition.  The medical 
evidence of record did not contain a diagnosis of PTSD.  

In a January 1994 rating decision, the RO denied the 
veteran's claim of service connection for a nervous 
condition.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of his claim.  And that decision 
was final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.

After the January 1994 rating decision, the veteran filed his 
claim of service connection for PTSD that was received at the 
RO on January 5, 1999.  In a July 1999 rating decision, the 
RO granted service connection for PTSD, effective January 5, 
1999, the date of receipt of the claim, and PTSD has been 100 
percent disabling since January 5, 1999.

Prior to January 1999, the veteran had not submitted any 
communication indicating intent to apply for service 
connection for PTSD, constituting a pending claim.  38 C.F.R. 
§ 3.155. 

Since the claim of service connection for PTSD was received 
in 1999, more than one year following separation from 
service, as a matter of law, the effective date can be no 
earlier than the date of receipt of the claim and the 
effective date cannot be the day following separation from 
service.  38 C.F.R. § 3.400(b). 
Accordingly, the proper effective date can be no earlier than 
the date of receipt of the claim of service connection, that 
is, January 5, 1999.  The same result is reached under the 
criteria for a claim to reopen, 38 C.F.R. § 3.400(r). 

TDIU Prior to January 5, 1999

The effective date of an award of compensation based on a 
claim for increase will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is 
factually ascertainable that an increase in disability had 
occurred within the one year immediately preceding the date 
of receipt of the claim, then the veteran can receive this 
earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim for a TDIU, in essence, is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  

On February 8, 2000, the RO received the veteran's TDIU 
claim. And in a September 2001 rating decision, the RO 
granted the TDIU, predicated on the severity of PTSD, 
effective January 5, 1999, the date of receipt of the claim 
of service connection for PTSD.

Prior to January 5, 1999, the veteran did not meet the 
percentage requirements for a TDIU as his service-connected 
disabilities had a combined rating of 20 percent, that is, 
tinnitus, 10 percent, skin disease, 10 percent, and hearing 
loss, 0 percent.  The minimum percentage requirements for a 
TDIU are either a 60 percent rating for a single disability 
or a 70 percent rating for two or more disabilities with at 
least one rated 40 percent.  38 C.F.R. § 4.16.  Moreover, 
there was no evidence of unemployability due to the service-
connected physical disabilities. 

The record shows that the TDIU was granted on the severity of 
PTSD, which was initially rated 70 percent disabling and then 
later amended to 100 percent disabling, effective from 
January 5, 1999, the date of receipt of the claim of service 
connection for PTSD. 
The remaining question is whether there was any communication 
from the veteran indicating intent to apply for a TDIU, 
constituting a pending claim, prior to January 5, 1999.  
38 C.F.R. § 3.155.  A review of the record shows that there 
was no communication for any source indicating intent to 
apply for a TDIU prior to January 5, 1999.

As the grant of the TDIU was predicated on the severity of 
PTSD, the effective date of the TDIU cannot precede the 
effective date of the grant of service connection for PTSD, 
that is, January 5, 1999.  As indicated above, in the absence 
of a pending TDIU claim and evidence of unemployability based 
on the service-connected physical disabilities prior to 
January 5, 1999, there is no factual or legal basis for 
assigning an effective date for the TDIU prior to January 5, 
1999. 

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

An effective date prior to January 5, 1999, for the grant of 
service connection and assignment of compensation for PTSD is 
denied.  

An effective date earlier than January 5, 1999, for the grant 
of a TDIU is denied.



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


